DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a response to U.S. Patent Application No. 16/991,979 filed on 08/12/2020 in which Claims 1 – 20 were presented for examination.

Status of the Claims
Claims 1 – 13, 15, 16 and 18 – 20 are rejected under 35 U.S.C. 102(a)(1) and Claims 14 and 17 are rejected under 35 U.S.C. 103. 
  
Examiner Note
 	The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/12/2020 and 01/03/2022 have been entered and considered by the examiner.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 13, 15, 16 and 18 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mosterman et al. (US 2016/0239751) (hereinafter, Mosterman).

Regarding Claim 1, Mosterman teaches a method (See Mosterman’s Abstract), comprising: 
receiving, by a controller, data representing a user drawing (Mosterman in par 0030 – 0031 and Fig. 2, teaches that an input may be accessed or created. The input may include, for example, an image, audio data, gesture data, haptic data, interaction data, printouts, etc. Figure 2 depicts an example of an input 200. Input 200 is a scanned image of a hand-drawn block diagram 218 with embedded state diagram 220); 
identifying a feature of the user drawing based on the data (Mosterman in par 0044 – 0047 and Fig. 2 – 3, teaches that after an input is received, the input may be preprocessed in order to identify the structures in the input and/or to identify the elements that make up the structures. At step 304, an edge detection algorithm may be carried out. The edge detection algorithm may identify, for example, lines in the image); 
comparing the feature of the user drawing to features of a plurality of digitized images (Mosterman in par 0032, further teaches that input 200 may contain two or more elements. Elements may represent features (e.g., predetermined shapes), strings of text, or other basic parts that represent valid building blocks that may be present in an input according to a formalism. Mosterman in par 0047 – 0048 and Fig. 3, further teaches that at step 306, the lines identified at step 304 may be used to determine the elements present in the image. For example, a database of predetermined valid features may be stored and compared to the lines of the image. If one of the predetermined valid features is found in the image, this may be flagged as a particular type of element in the image. For example, some of the lines identified at step 304 may be connected into a box shape (e.g., substantially four lines connected at substantially ninety-degree angles). The database of predetermined valid features may include a shape corresponding to a box. If the elements in the image are normalized at step 302, the size of the box in the image may generally correspond to the size of the box in the database of predetermined valid features. If the box in the image corresponds to the box in the database (e.g., there is a similarity between the box in the input image and the reference box from the database that is more than a predetermined threshold amount), then the system may identify a box element in the input image); and 
displaying a particular digitized image of the plurality of digitized images based on the comparison of the feature with the features of the plurality of digitized images and a context of the user drawing (Mosterman in par 0016 – 0017, teaches that the output may include one or more computer-based representations of the input defined according to a program associated with the identified formalism type. Alternatively or in addition the input may be translated or transformed into another representation. An example of a process for converting an input of an unknown formalism type into an output is shown in Fig(s). 1A – 1B. Mosterman in par 0048, further teaches that some of the lines identified at step 304 may be connected into a box shape (e.g., substantially four lines connected at substantially ninety-degree angles). The database of predetermined valid features may include a shape corresponding to a box. If the elements in the image are normalized at step 302, the size of the box in the image may generally correspond to the size of the box in the database of predetermined valid features. If the box in the image corresponds to the box in the database (e.g., there is a similarity between the box in the input image and the reference box from the database that is more than a predetermined threshold amount), then the system may identify a box element in the input image. Mosterman in par 0056 and Fig. 4, further teaches that the table may include contextual information and/or holistic information about the image. For example, FIG. 4B depicts a table of probabilities 420 that includes contextual and holistic information. The contextual and/or holistic information may be used to determine the formalism(s) present in the image).

Regarding Claim 2, Mosterman teaches the limitations contained in parent Claim 1. Mosterman further teaches:
wherein receiving the data representing the user drawing includes receiving an input made using a touchscreen display (Mosterman in par 0030, further teaches that an input may be accessed or created. The input may include, for example, an image (e.g., a digital photograph or scanned image), audio data, gestural data, haptic data (e.g., information about how hard a user presses on an input device, or how much surface area the user's finger presents to a touch screen), interaction data (e.g., live data recorded from an interaction with a whiteboard), printouts, etc.).  

Regarding Claim 3, Mosterman teaches the limitations contained in parent Claim 1. Mosterman further teaches.
wherein receiving the data representing the user drawing includes receiving an image of the user drawing (Mosterman in par 0030 – 0031 and Fig. 2, teaches that an input may be accessed or created. The input may include, for example, an image, audio data, gesture data, haptic data, interaction data, printouts, etc. Figure 2 depicts an example of an input 200. Input 200 is a scanned image of a hand-drawn block diagram 218 with embedded state diagram 220). 

Regarding Claim 4, Mosterman teaches the limitations contained in parent Claim 1. Mosterman further teaches:
wherein receiving the data representing the user drawing includes receiving the data from a computing device (Mosterman in par 0030 – 0031 and Fig.   

Regarding Claim 5, Mosterman teaches the limitations contained in parent Claim 1. Mosterman further teaches:
wherein identifying the feature of the user drawing includes identifying a line segment (Mosterman in par 0047 – 0048 and Fig. 3, further teaches that at step 306, the lines identified at step 304 may be used to determine the elements present in the image. For example, a database of predetermined valid features may be stored and compared to the lines of the image. If one of the predetermined valid features is found in the image, this may be flagged as a particular type of element in the image. For example, some of the lines identified at step 304 may be connected into a box shape (e.g., substantially four lines connected at substantially ninety-degree angles). The database of predetermined valid features may include a shape corresponding to a box).

Regarding Claim 6, Mosterman teaches the limitations contained in parent Claim 1. Mosterman further teaches:
wherein identifying the feature of the user drawing includes identifying a shape (Mosterman in par 0047 – 0048 and Fig. 3, further teaches that at step 306, the lines identified at step 304 may be used to determine the elements present in the image. For example, a database of predetermined valid features may be stored and 

Regarding Claim 7, Mosterman teaches the limitations contained in parent Claim 1. Mosterman further teaches:
wherein the plurality of digitized images is stored in an image library, and wherein the method includes selecting the image library from among a plurality of different image libraries (Mosterman in par 0013, teaches that a formalism may represent a way to organize or represent information. A formalism may define or describe a syntax for structuring the information and/or a valid alphabet for representing the information. Different formalisms may be identified by different notation styles. In some cases, formalisms may also be known as modalities or domains. Examples of formalisms include, but are not limited to, a table, a block diagram model, a statechart, a Unified Modeling Language (UML) diagram, a mathematical equation, a chemical structure, a chart, and/or, a plot. Mosterman in par 0034, further teaches that the elements may be organized into structures such as block diagram 218 and state diagram 220. A structure may be used to represent groups of related elements that are organized according to a common formalism type (e.g., time-based, event-based, state-based, dataflow-based). An input may include more than one structure, and different structures may be represented according to different formalism types. Thus, multiple 

Regarding Claim 8, Mosterman teaches the limitations contained in parent Claim 1. Mosterman further teaches:
wherein the method includes displaying the particular digitized image responsive to a determination that the feature of the user drawing and a digitized feature of the particular digitized image exceed a similarity threshold (Mosterman in par 0016 – 0017, teaches that the output may include one or more computer-based representations of the input defined according to a program associated with the identified formalism type. Alternatively or in addition the input may be translated or transformed into another representation. An example of a process for converting an input of an unknown formalism type into an output is shown in Fig(s). 1A – 1B. Mosterman in par 0048, further teaches that some of the lines identified at step 304 may be connected into a box shape (e.g., substantially four lines connected at substantially ninety-degree angles). The database of predetermined valid features may include a shape corresponding to a box. If the elements in the image are normalized at step 302, 

Regarding Claim 9, Mosterman teaches the limitations contained in parent Claim 1. Mosterman further teaches:
wherein receiving the data representing the user drawing includes receiving a plurality of inputs made using a touchscreen display (Mosterman in par 0030 – 0031 and Fig. 2, teaches that an input may be accessed or created. The input may include, for example, an image, audio data, gesture data, haptic data, interaction data, printouts, etc. Figure 2 depicts an example of an input 200. Input 200 is a scanned image of a hand-drawn block diagram 218 with embedded state diagram 220); and 
wherein the method includes: 
identifying the feature of the user drawing based on the data while the plurality of inputs is being received; comparing the feature of the drawing to the features of the plurality of digitized images while the plurality of inputs is being received; and displaying the particular digitized image of the plurality of digitized images based on the comparison of the feature with the features of the plurality of digitized images while the plurality of inputs is being received (Mosterman in par 0039, further teaches that the input may contain information related to editing, navigation, and execution operations. For example, a particular input may cause the   

Regarding Claim 10, Mosterman teaches the limitations contained in parent Claim 1. Mosterman further teaches:
wherein receiving the data representing the user drawing includes receiving a plurality of inputs made using a touchscreen display (Mosterman in par 0030 – 0031 and Fig. 2, teaches that an input may be accessed or created. The input may include, for example, an image, audio data, gesture data, haptic data, interaction data, printouts, etc. Figure 2 depicts an example of an input 200. Input 200 is a scanned image of a hand-drawn block diagram 218 with embedded state diagram 220); and 
wherein the method includes: 
identifying the feature of the user drawing based on the data after the plurality of inputs is received; comparing the feature of the drawing to the features of the plurality of digitized images after the plurality of inputs is received; and displaying the particular digitized image of the plurality of digitized images based on the comparison of the feature with the features of the plurality of digitized images after the plurality of inputs is received (Mosterman in par 0016 - 0017, teaches that after the appropriate formalism type is selected, the input may be processed to generate an output consistent with the formalism type. The output may include one or more computer-based representations of the input defined according to a program associated with the identified formalism type. Alternatively, or in addition the input may be translated or transformed into another representation. An example of a process for converting an input of an unknown formalism type into an output is shown in Fig(s). 1A – 1B).

Regarding Claim 11, Mosterman teaches a non-transitory machine-readable medium comprising a processing resource in communication with a memory resource having instructions (See Mosterman’s par 0121 and Fig. 14, Processor 810 and memory 820), which when executed by the processing resource, cause the processing resource to: 
receive data representing a user drawing (Mosterman in par 0030 – 0031 and Fig. 2, teaches that an input may be accessed or created. The input may include, for example, an image, audio data, gesture data, haptic data, interaction data, printouts, etc. Figure 2 depicts an example of an input 200. Input 200 is a scanned image of a hand-drawn block diagram 218 with embedded state diagram 220); 
identify a feature of the user drawing based on the data (Mosterman in par 0044 – 0047 and Fig. 2 – 3, teaches that after an input is received, the input may be preprocessed in order to identify the structures in the input and/or to identify the 
compare the feature of the user drawing to features of a plurality of digitized images of a particular image library (Mosterman in par 0032, further teaches that input 200 may contain two or more elements. Elements may represent features (e.g., predetermined shapes), strings of text, or other basic parts that represent valid building blocks that may be present in an input according to a formalism. Mosterman in par 0047 – 0048 and Fig. 3, further teaches that at step 306, the lines identified at step 304 may be used to determine the elements present in the image. For example, a database of predetermined valid features may be stored and compared to the lines of the image. If one of the predetermined valid features is found in the image, this may be flagged as a particular type of element in the image. For example, some of the lines identified at step 304 may be connected into a box shape (e.g., substantially four lines connected at substantially ninety-degree angles). The database of predetermined valid features may include a shape corresponding to a box. If the elements in the image are normalized at step 302, the size of the box in the image may generally correspond to the size of the box in the database of predetermined valid features. If the box in the image corresponds to the box in the database (e.g., there is a similarity between the box in the input image and the reference box from the database that is more than a predetermined threshold amount), then the system may identify a box element in the input image); and 
provide a particular digitized image of the plurality of digitized images via a display based on the comparison of the feature with the features of the plurality of digitized images (Mosterman in par 0016 – 0017, teaches that the output may include one or more computer-based representations of the input defined according to a program associated with the identified formalism type. Alternatively or in addition the input may be translated or transformed into another representation. An example of a process for converting an input of an unknown formalism type into an output is shown in Fig(s). 1A – 1B. Mosterman in par 0048, further teaches that some of the lines identified at step 304 may be connected into a box shape (e.g., substantially four lines connected at substantially ninety-degree angles). The database of predetermined valid features may include a shape corresponding to a box. If the elements in the image are normalized at step 302, the size of the box in the image may generally correspond to the size of the box in the database of predetermined valid features. If the box in the image corresponds to the box in the database (e.g., there is a similarity between the box in the input image and the reference box from the database that is more than a predetermined threshold amount), then the system may identify a box element in the input image. Mosterman in par 0056 and Fig. 4, further teaches that the table may include contextual information and/or holistic information about the image. For example, FIG. 4B depicts a table of probabilities 420 that includes contextual and holistic information. The contextual and/or holistic information may be used to determine the formalism(s) present in the image).  

Regarding Claim 12, Mosterman teaches the limitations contained in parent Claim 11. Mosterman further teaches:
including instructions to provide a plurality of image libraries, each including a different plurality of digitized images (Mosterman in par 0013, teaches that a formalism may represent a way to organize or represent information. A formalism may define or describe a syntax for structuring the information and/or a valid alphabet for representing the information. Different formalisms may be identified by different notation styles. In some cases, formalisms may also be known as modalities or domains. Examples of formalisms include, but are not limited to, a table, a block diagram model, a statechart, a Unified Modeling Language (UML) diagram, a mathematical equation, a chemical structure, a chart, and/or, a plot. Mosterman in par 0034, further teaches that the elements may be organized into structures such as block diagram 218 and state diagram 220. A structure may be used to represent groups of related elements that are organized according to a common formalism type (e.g., time-based, event-based, state-based, dataflow-based). An input may include more than one structure, and different structures may be represented according to different formalism types. Thus, multiple formalism types may be present in an input. Mosterman in par 0070, further teaches that an input may contain structures from multiple different formalism types. Accordingly, different portions of the input may be analyzed separately to determine the multiple formalism types present. Furthermore, an output corresponding to the input may have multiple different formalism types, which may be embedded hierarchically and/or maintained separately from each other).

Regarding Claim 13, Mosterman teaches the limitations contained in parent Claim 12. Mosterman further teaches.
including instructions to receive a user selection of the particular image library from among the plurality of image libraries (Mosterman in par 0056 and Fig. 4, further teaches that the table may include contextual information and/or holistic information about the image. For example, FIG. 4B depicts a table of probabilities 420 that includes contextual and holistic information. The contextual and/or holistic information may be used to determine the formalism(s) present in the image. Mosterman in Claim 1, further discloses access a library comprising entries for different formalism types; evaluating a likelihood that the first element and the second element coexist together in a formalism type from among the different formalism types in the library, and selecting, based on the evaluating, a selected formalism type that is consistent with a coexistence of the first element and the second element).

Regarding Claim 15, Mosterman teaches the limitations contained in parent Claim 12. Mosterman further teaches:
including instructions to select the particular image library from among the plurality of image libraries based on a time context (Mosterman in par 0034, teaches that the elements may be organized into structures such as block diagram 218 and state diagram 220. A structure may be used to represent groups of related elements that are organized according to a common formalism type (e.g., time-based, event-based, state-based, dataflow-based). An input may include more than one structure, and different structures may be represented according to different formalism types. Thus, multiple formalism types may be present in an input. Mosterman in par   

Regarding Claim 16, Mosterman teaches the limitations contained in parent Claim 12. Mosterman further teaches:
including instructions to select the particular image library from among the plurality of image libraries based on a user occupation context (Mosterman in par 0056 and Fig. 4, further teaches that the table may include contextual information and/or holistic information about the image. For example, FIG. 4B depicts a table of probabilities 420 that includes contextual and holistic information. The contextual and/or holistic information may be used to determine the formalism(s) present in the image. Mosterman in par 0072 – 0073 and Fig. 6A, depicts a block-diagram-specific technique implemented in Simulink modeling software. Using the model description embodied by the input, a system may generate an equivalent Simulink model that reflects the block locations, block sizes, block definitions/types, and appropriate connections between blocks as represented in the input. At step 610, a block and line detection algorithm may be run. The block and line detection algorithm may analyze the input image to identify rectangles (corresponding to blocks) and arrows (corresponding to lines) within the image. The algorithm may convert pixel coordinates of the rectangles and arrows into a position for the blocks and lines in a block diagram editor. Mosterman in par 0112, further teaches that a circuit designer may be provided with a handout showing an 

Regarding Claim 18, Mosterman teaches an apparatus, comprising: 
a display (See Mosterman’s par 0127 and Fig. 14, visual display device 870); 
a memory device (See Mosterman’s par 0121 and Fig. 14, memory 820); 
a controller coupled to the memory device (See Mosterman’s par 0121 and Fig. 14, processor 810 and memory 820) configured to: 
receive data representing a user drawing (Mosterman in par 0030 – 0031 and Fig. 2, teaches that an input may be accessed or created. The input may include, for example, an image, audio data, gesture data, haptic data, interaction data, printouts, etc. Figure 2 depicts an example of an input 200. Input 200 is a scanned image of a hand-drawn block diagram 218 with embedded state diagram 220); 
identify a feature of the user drawing based on the data (Mosterman in par 0044 – 0047 and Fig. 2 – 3, teaches that after an input is received, the input may be preprocessed in order to identify the structures in the input and/or to identify the elements that make up the structures. At step 304, an edge detection algorithm may be carried out. The edge detection algorithm may identify, for example, lines in the image); and 
compare the feature of the user drawing to features of a plurality of digitized images (Mosterman in par 0032, further teaches that input 200 may contain two or more elements. Elements may represent features (e.g., predetermined shapes), strings of text, or other basic parts that represent valid building blocks that may be and 
wherein the display is configured to display a particular digitized image of the plurality of digitized images based on the comparison by the controller of the feature with the features of the plurality of digitized images (Mosterman in par 0016 – 0017, teaches that the output may include one or more computer-based representations of the input defined according to a program associated with the identified formalism type. Alternatively or in addition the input may be translated or transformed into another representation. An example of a process for converting an input of an unknown formalism type into an output is shown in Fig(s). 1A – 1B. Mosterman in par 0048, further teaches that some of the lines identified at step 304 may   

Regarding Claim 19, Mosterman teaches the limitations contained in parent Claim 18. Mosterman further teaches:
wherein the apparatus is a mobile device (Mosterman in par 0119, and Fig. 14, further teaches that the electronic device 800 may take many forms, including but not limited to a computer, workstation, server, network computer, Internet appliance, mobile device, a tablet computer, a smart sensor, application specific processing device, etc.), 
wherein the display is a touchscreen display (Mosterman in par 0030, teaches that an input may be accessed or created. The input may include, for example, an image (e.g., a digital photograph or scanned image), audio data, gestural data, , and 
wherein the controller is configured to receive the data representing the user drawing via the touchscreen display (Mosterman in par 0030 – 0031 and Fig. 2, teaches that an input may be accessed or created. The input may include, for example, an image, audio data, gesture data, haptic data, interaction data, printouts, etc. Figure 2 depicts an example of an input 200. Input 200 is a scanned image of a hand-drawn block diagram 218 with embedded state diagram 220).  

Regarding Claim 20, Mosterman teaches the limitations contained in parent Claim 18. Mosterman further teaches:
wherein the apparatus includes a camera, and wherein the controller is configured to receive the data representing the user drawing via an image of the drawing captured by the camera (Mosterman in par 0126 and Fig. 14, further teaches that the electronic device 800 may include one or more input devices 860, such as position-based input devices, velocity-based input devices, visual input devices, spatial input devices, audio input devices, wearable input devices, stationary and mobile input devices, augmented reality devices, and projections. Examples of such input devices include, but are not limited to a keyboard, an interactive whiteboard, a multi-point touch .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mosterman in view of Kim et al. (US 2018/0276473) (hereinafter, Kim).

Regarding Claim 14, Mosterman teaches the limitations contained in parent Claim 12. Mosterman further teaches:
Mosterman in par 0056 and Fig. 4, further teaches that the table may include contextual information and/or holistic information about the image. For example, FIG. 4B depicts a table of probabilities 420 that includes contextual and holistic information. The contextual and/or holistic information may be used to determine the formalism(s) present in the image.
However, Mosterman does not specifically disclose including instructions to select the particular image library from among the plurality of image libraries based on a location context.
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to utilize the teachings as in Kim with the teaching of Mosterman in order to consider the location context as disclosed in Kim. The motivation for doing so would have been to provide a method that correctly provide content to the user by using location context information (see Kim’s par 0166)
Regarding Claim 17, Mosterman teaches the limitations contained in parent Claim 12. Mosterman further teaches:

However, Mosterman does not specifically disclose including instructions to select the particular image library from among the plurality of image libraries based on a historical user drawing.  
Kim in par 0149 – 0150 and Fig. 9, teaches that the processor 160 may display ROI information 910 including a table lamp recognized in an image, ROI information 920 including a text in a photo frame, and ROI information 930 including a flowerpot, in the display 130. Referring to FIG. 9, the processor 160 may display a user interface 911 for searching for a similar image at a periphery of the ROI information 910 including the table lamp, may display a user interface 921 for extracting a text at a periphery of the ROI information 920 including the text in the photo frame, and a user interface 931 for searching for a similar image at a periphery of the ROI information 930 including the flowerpot. The processor 160 may display user interfaces corresponding to a plurality of objects in association with the objects, by displaying a user interface corresponding to each object at a periphery of ROI information of each object. The processor 160 may determine a user interface to be displayed, based on context information. For example, the context information may include a current time, a location of the electronic device 100, a user input history, or the like 
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701. The examiner can normally be reached M-F 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ARIEL MERCADO/Primary Examiner, Art Unit 2176